Case 3:19-cv-00742-MAB Document 52 Filed 05/18/21 Page 1 of 2 Page ID #251




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 APRIL LEN,                                  )
                                             )
                         Plaintiff,          )
                                             )
 vs.                                         )   Case No. 3:19-CV-00742-MAB
                                             )
 SECRETARY OF STATE OF ILLINOIS,             )
 ET AL.,                                     )
                                             )
                         Defendants.

                            JUDGMENT IN A CIVIL CASE


DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated September

16, 2020, which granted in part and denied in part Defendants’ motion to dismiss (Doc.

38), Defendant Secretary of State of Illinois was DISMISSED with prejudice.



       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order dated

May 18, 2021, which granted the remaining Defendants’ motion to dismiss, Plaintiff’s

Counts I-III were DISMISSED with prejudice. Plaintiff’s Counts IV and V were

DISMISSED without prejudice, which resulted in the dismissal of Defendants Randy

Blue, Michael Mayer, and Jay Morgan. Judgment is hereby entered in favor of Defendants

and against Plaintiff.



       DATED: May 18, 2021




                                       Page 1 of 2
Case 3:19-cv-00742-MAB Document 52 Filed 05/18/21 Page 2 of 2 Page ID #252




                                  MARGARET M. ROBERTIE,
                                  Clerk of Court

                                  BY: /s/ Jennifer Jones
                                     Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
